Name: 77/650/EEC: Council Decision of 27 September 1977 authorizing the tacit renewal or continued operation of certain Treaties of Friendship, Trade and Navigation Treaties and similar agreements concluded between Member States and third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-10-19

 Avis juridique important|31977D065077/650/EEC: Council Decision of 27 September 1977 authorizing the tacit renewal or continued operation of certain Treaties of Friendship, Trade and Navigation Treaties and similar agreements concluded between Member States and third countries Official Journal L 267 , 19/10/1977 P. 0023 - 0034++++COUNCIL DECISION OF 27 SEPTEMBER 1977 AUTHORIZING THE TACIT RENEWAL OR CONTINUED OPERATION OF CERTAIN TREATIES OF FRIENDSHIP , TRADE AND NAVIGATION TREATIES AND SIMILAR AGREEMENTS CONCLUDED BETWEEN MEMBER STATES AND THIRD COUNTRIES ( 77/650/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 DECEMBER 1969 ON THE PROGRESSIVE STANDARDIZATION OF AGREEMENTS CONCERNING COMMERCIAL RELATIONS BETWEEN MEMBER STATES AND THIRD COUNTRIES AND ON THE NEGOTIATION OF COMMUNITY AGREEMENTS ( 1 ) , AND IN PARTICULAR ARTICLE 3 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE COUNCIL DECISIONS OF 13 OCTOBER 1970 ( 2 ) , 1 FEBRUARY 1971 ( 3 ) , 18 OCTOBER 1972 ( 4 ) , 18 JUNE 1973 ( 5 ) , 6 DECEMBER 1973 ( 6 ) , 17 FEBRUARY 1975 ( 7 ) , 16 DECEMBER 1975 ( 8 ) AND 4 OCTOBER 1976 ( 9 ) AUTHORIZED THE TACIT RENEWAL OR CONTINUED OPERATION OF THE TREATIES OF FRIENDSHIP , TRADE AND NAVIGATION TREATIES AND SIMILAR AGREEMENTS CONCLUDED BY THE MEMBER STATES OF THE COMMUNITY ; WHEREAS THE MEMBER STATES CONCERNED HAVE AGAIN REQUESTED AUTHORIZATION FOR THE TACIT RENEWAL OR CONTINUED OPERATION OF PROVISIONS GOVERNING MATTERS COVERED BY THE COMMON COMMERCIAL POLICY WITHIN THE MEANING OF ARTICLE 113 OF THE TREATY AND CONTAINED IN THE TREATIES OF FRIENDSHIP , TRADE AND NAVIGATION TREATIES AND SIMILAR AGREEMENTS LISTED IN THE ANNEX , TO AVOID INTERRUPTING THEIR COMMERCIAL RELATIONS WITH THE THIRD COUNTRIES CONCERNED , BASED ON AGREEMENTS ; WHEREAS AUTHORIZATION SHOULD BE GRANTED TO MAINTAIN COMMERCIAL RELATIONS BETWEEN THE MEMBER STATES AND THE THIRD COUNTRIES CONCERNED , ON THE BASIS OF AGREEMENTS , PENDING THEIR REPLACEMENT BY A COMMUNITY CONVENTIONAL OR AUTONOMOUS SYSTEM ; WHEREAS SUCH AUTHORIZATION SHOULD NOT , THEREFORE , ADVERSELY AFFECT THE OBLIGATION OF THE MEMBER STATES TO AVOID AND , WHERE APPROPRIATE , TO ELIMINATE ANY INCOMPATIBILITY BETWEEN SUCH AGREEMENTS AND THE PROVISIONS OF COMMUNITY LAW ; WHEREAS THE PROVISIONS OF THE INSTRUMENTS TO BE TACITLY RENEWED OR CONTINUED IN OPERATION WOULD NOT , FURTHERMORE , DURING THE PERIOD UNDER CONSIDERATION , CONSTITUTE AN OBSTACLE TO THE IMPLEMENTATION OF THE COMMON COMMERCIAL POLICY ; WHEREAS THE MEMBER STATES CONCERNED HAVE STATED THAT THE TACIT RENEWAL OR CONTINUED OPERATION OF THESE AGREEMENTS WOULD NOT BE LIKELY TO CONSTITUTE AN OBSTACLE TO THE OPENING OF COMMUNITY COMMERCIAL NEGOTIATIONS WITH THE RELEVANT THIRD COUNTRIES , AND WHEREAS THEY ARE WILLING TO TRANSFER THE COMMERCIAL FABRIC OF CURRENT BILATERAL AGREEMENTS TO SUCH COMMUNITY AGREEMENTS AS IT IS PROPOSED TO NEGOTIATE ; WHEREAS , AT THE CONCLUSION OF THE CONSULTATION PROVIDED FOR IN ARTICLE 2 OF THE COUNCIL DECISION OF 16 DECEMBER 1969 , IT WAS ESTABLISHED , AS THE AFORESAID STATEMENTS BY THE MEMBER STATES CONFIRM , THAT THE RELEVANT BILATERAL AGREEMENTS WILL NOT , DURING THE PERIOD UNDER CONSIDERATION , CONSTITUTE AN OBSTACLE TO THE IMPLEMENTATION OF THE COMMON COMMERCIAL POLICY ; WHEREAS , NEVERTHELESS , THE MEMBER STATES CONCERNED HAVE STATED THAT THEY WOULD BE WILLING TO ADOPT AND , IF NECESSARY , REPUDIATE THESE AGREEMENTS SHOULD IT BE FOUND , DURING THE PERIOD UNDER CONSIDERATION , THAT THE PROVISIONS THEREOF RELATING TO MATTERS COVERED BY ARTICLE 113 OF THE TREATY , HINDER THE IMPLEMENTATION OF THE COMMON COMMERCIAL POLICY ; WHEREAS THE AGREEMENTS INVOLVED CONTAIN REPUDIATION CLAUSES REQUIRING A PERIOD OF NOTICE OF BETWEEN THREE AND 12 MONTHS ; WHEREAS , THEREFORE , THERE IS NO REASON FOR NOT AUTHORIZING THE TACIT RENEWAL OR CONTINUED OPERATION , UNTIL 31 DECEMBER 1979 , OF THE PROVISIONS IN QUESTION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROVISIONS GOVERNING MATTERS COVERED BY THE COMMON COMMERCIAL POLICY AS PROVIDED FOR IN ARTICLE 113 OF THE TREATY AND CONTAINED IN THE TREATIES OF FRIENDSHIP , TRADE AND NAVIGATION TREATIES AND SIMILAR AGREEMENTS LISTED IN THE ANNEX HERETO MAY BE TACITLY RENEWED OR CONTINUED IN OPERATION UNTIL 31 DECEMBER 1979 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 27 SEPTEMBER 1977 . FOR THE COUNCIL THE PRESIDENT A . HUMBLET ( 1 ) OJ NO L 326 , 29 . 12 . 1969 , P . 39 . ( 2 ) OJ NO L 231 , 20 . 10 . 1970 , P . 7 . ( 3 ) OJ NO L 31 , 8 . 2 . 1971 , P . 18 . ( 4 ) OJ NO L 250 , 6 . 11 . 1972 , P . 5 . ( 5 ) OJ NO L 189 , 11 . 7 . 1973 , P . 47 . ( 6 ) OJ NO L 30 , 4 . 2 . 1974 , P . 7 . ( 7 ) OJ NO L 62 , 7 . 3 . 1975 , P . 35 . ( 8 ) OJ NO L 328 , 20 . 12 . 1975 , P . 49 . ( 9 ) OJ NO L 283 , 14 . 10 . 1976 , P . 25 . BILAG - ANHANG - ANNEX - ANNEXE - ALLEGATO - BIJLAGE MEDLEMSSTAT - MITGLIEDSTAAT - MEMBER STATE - ETAT MEMBRE - STATI MEMBRI - LID-STAAT*TREDJELAND - DRITTLAND - THIRD COUNTRY - PAYS TIERS - PAESI TERZI - DERDE LAND*AFTALENS ART - ART DES ABKOMMENS - TYPE OF AGREEMENT - NATURE DE L'ACCORD - NATURA DELL'ACCORDO - AARD VAN DE OVEREENKOMST*AFTALENS DATO - ZEITPUNKT DES ABKOMMENS - DATE OF THE AGREEMENT - DATE DE L'ACCORD - DATA DELL'ACCORDO - DATUM VAN DE OVEREENKOMST* BELGIQUE*EL SALVADOR*CONVENTION COMMERCIALE*21 . 3 . 1906* *ETATS-UNIS*TRAITE D'AMITIE , DE COMMERCE ET DE NAVIGATION*21 . 2 . 1961* *ETHIOPIE*TRAITE*6 . 9 . 1906* *HONDURAS*TRAITE D'AMITIE , DE COMMERCE ET DE NAVIGATION*25 . 3 . 1909* **DECLARATION COMPLEMENTAIRE*30 . 8 . 1909* *LIBERIA*TRAITE D'AMITIE , DE COMMERCE ET DE NAVIGATION*1 . 5 . 1885* *MAROC*TRAITE D'AMITIE , DE COMMERCE ET DE NAVIGATION*4 . 1 . 1862* *NORVEGE*TRAITE DE COMMERCE ET DE NAVIGATION*27 . 6 . 1910* *REPUBLIQUE DOMINICAINE*TRAITE D'AMITIE , DE COMMERCE ET DE NAVIGATION*21 . 8 . 1884* *SUEDE*TRAITE DE COMMERCE ET DE NAVIGATION*11 . 6 . 1895* *VENEZUELA*TRAITE D'AMITIE , DE COMMERCE ET DE NAVIGATION*1 . 3 . 1884* BENELUX*PARAGUAY*ACCORD DE COMMERCE ET DE NAVIGATION*13 . 8 . 1963* *URSS*TRAITE DE COMMERCE*14 . 7 . 1971* DANMARK*BOLIVIA*HANDELSTRAKTAT*9 . 11 . 1931* *BRASILIEN*MIDLERTIDIG AFTALE OM MESTBEGUNSTIGELSESKLAUSUL*30 . 7 . 1936* *BULGARIEN*ORDNING VEDROERENDE DEN GENSIDIGE ANVENDELSE AF MESTBEGUNSTIGELSESKLAUSUL ( BREVVEKSLING ) *27 . 7 . / 5 . 8 . 1921* *BURMA*NOTEVEKSLING VEDROERENDE MESTBEGUNSTIGELSESKLAUSUL*29 . 4 . 1948 OG 17 . 4 . 1950* *CHILE*HANDELS - OG SOEFARTSTRAKTAT*4 . 2 . 1899* *COLUMBIA*HANDELS - OG SOEFARTSTRAKTAT*21 . 6 . 1923* *COSTA RICA*HANDELS - OG SOEFARTSTRAKTAT*26 . 9 . 1956* *DEN ARABISKE REPUBLIK AEGYPTEN*MIDLERTIDIG HANDELSAFTALE*7 . 5 . 1930* *DEN DOMINIKANSKE REPUBLIK*VENSKABS - , HANDELS - OG SOEFARTSTRAKTAT*26 . 7 . 1852* *DE FORENEDE STATER*HANDELS - OG SOEFARTSTRAKTAT*1 . 10 . 1951* *EL SALVADOR*HANDELS - OG SOEFARTSTRAKTAT*9 . 7 . 1958* *FINLAND*HANDELS - OG SOEFARTSTRAKTAT*3 . 8 . 1923* *GRAEKENLAND*HANDELS - OG SOEFARTSKONVENTION*22 . 8 . 1928* *GUATEMALA*HANDELS - OG SOEFARTSTRAKTAT*4 . 3 . 1948* *HAITI*HANDELSTRAKTAT*21 . 10 . 1937* *IRAN*VENSKABS - , ETABLERINGS - OG HANDELSTRAKTAT*20 . 2 . 1934* MEDLEMSSTAT - MITGLIEDSTAAT - MEMBER STATE - ETAT MEMBRE - STATI MEMBRI - LID-STAAT*TREDJELAND - DRITTLAND - THIRD COUNTRY - PAYS TIERS - PAESI TERZI - DERDE LAND*AFTALENS ART - ART DES ABKOMMENS - TYPE OF AGREEMENT - NATURE DE L'ACCORD - NATURA DELL'ACCORDO - AARD VAN DE OVEREENKOMST*AFTALENS DATO - ZEITPUNKT DES ABKOMMENS - DATE OF THE AGREEMENT - DATE DE L'ACCORD - DATA DELL'ACCORDO - DATUM VAN DE OVEREENKOMST* DANMARK ( FORTSAT ) *ISRAEL*FORELOEBIG AFTALE ( MODUS VIVENDI ) OM MESTBEGUNSTIGELSESKLAUSUL I ALLE SAGER OM SOEFART OG I ALT VEDROERENDE TOLD , OSV.*14 . 11 . 1952* *JAPAN*HANDELS - OG SOEFARTSTRAKTAT*12 . 2 . 1912* *JUGOSLAVIEN*HANDELSDEKLARATION*17 . / 30 . 3 . 1909* *KINA*FORELOEBIG VENSKABS - OG HANDELSTRAKTAT*12 . 12 . 1928* **BREVVEKSLING OM DENNE TRAKTAT*13 . 3 . 1929* *LIBERIA*VENSKABS - , HANDELS - OG SOEFARTSTRAKTAT*21 . 5 . 1860 *NORGE*HANDELS - OG SOEFARTSTRAKTAT*2 . 11 . 1926* *PARAGUAY*HANDELS - OG SOEFARTSAFTALE*3 . 5 . 1967* *PERU*HANDELS - OG SOEFARTSTRAKTAT*10 . 6 . 1957* *POLEN*HANDELS - OG SOEFARTSTRAKTAT*22 . 3 . 1924* *PORTUGAL*DEKLARATION OM HANDEL OG SOEFART*18 . 6 . 1935* **TILLAEGSDEKLARATION*29 . 4 . 1966* *RUMAENIEN*NOTEVEKSLING OM HANDEL OG SOEFART*28 . 8 . 1930* *SCHWEIZ*VENSKABS - , HANDELS - OG ETABLERINGSTRAKTAT*10 . 2 . 1875* *SOVJETUNIONEN*HANDELS - OG SOEFARTSTRAKTAT*17 . 8 . 1946* *SPANIEN*HANDELS - OG SOEFARTSKONVENTION*2 . 1 . 1928* *SVERIGE*HANDELS - OG SOEFARTSTRAKTAT*2 . 11 . 1826* *THAILAND*VENSKABS - , HANDELS - OG SOEFARTSTRAKTAT*5 . 11 . 1937* **NOTEVEKSLING*9 . 3 . 1972* *TJEKKOSLOVAKIET*NOTEVEKSLING OM HANDEL OG SOEFART*18 . 4 . 1925* **NOTEVEKSLING OM VAREBEHANDLING*26 . 8 . 1929* *TYRKIET*ETABLERINGS - , HANDELS - OG SOEFARTSTRAKTAT*31 . 5 . 1930* *UNGARN*HANDELS - OG SOEFARTSKONVENTION*14 . 3 . 1887* *URUGUAY*HANDELS - OG SOEFARTSTRAKTAT*4 . 3 . 1953* *ZAIRE*HANDELSKONVENTION*23 . 2 . 1885* *OESTRIG*HANDELSTRAKTAT*6 . 4 . 1928* DEUTSCHLAND*ARABISCHE REPUBLIK AEGYPTEN*HANDELSABKOMMEN ( RATIFIZIERT ) *21 . 4 . 1951* *ARGENTINIEN*HANDELSVERTRAG*19 . 9 . 1857* *CHILE*HANDELSVERTRAG*2 . 2 . 1951* *DOMINIKANISCHE REPUBLIK*FREUNDSCHAFTS - , HANDELS - UND SCHIFFAHRTSVERTRAG*23 . 12 . 1957* *EKUADOR*HANDELSVERTRAG*1 . 8 . 1953* *EL SALVADOR*ABKOMMEN UEBER DIE MEISTBEGUENSTIGUNGSKLAUSEL ( RATIFIZIERT ) *31 . 10 . 1952* *INDIEN*HANDELSABKOMMEN*19 . 3 . 1952 UND 31 . 3 . 1955* *IRAN*HANDELS - , ZOLL - UND SCHIFFAHRTSVERTRAG*17 . 2 . 1929* *ISLAND*VORLAEUFIGER HANDELS - UND SCHIFFAHRTSVERTRAG*19 . 12 . 1950* *JAPAN*HANDELS - UND SCHIFFAHRTSVERTRAG*20 . 7 . 1927* MEDLEMSSTAT - MITGLIEDSTAAT - MEMBER STATE - ETAT MEMBRE - STATI MEMBRI - LID-STAAT*TREDJELAND - DRITTLAND - THIRD COUNTRY - PAYS TIERS - PAESI TERZI - DERDE LAND*AFTALENS ART - ART DES ABKOMMENS - TYPE OF AGREEMENT - NATURE DE L'ACCORD - NATURA DELL'ACCORDO - AARD VAN DE OVEREENKOMST*AFTALENS DATO - ZEITPUNKT DES ABKOMMENS - DATE OF THE AGREEMENT - DATE DE L'ACCORD - DATA DELL'ACCORDO - DATUM VAN DE OVEREENKOMST* DEUTSCHLAND ( FORTSETZUNG ) *KOLUMBIEN*FREUNDSCHAFTS - , HANDELS - UND SCHIFFAHRTSVERTRAG*23 . 7 . 1892* *PAKISTAN*HANDELSABKOMMEN ( RATIFIZIERT ) *4 . 3 . 1950* *PARAGUAY*ABKOMMEN UEBER DIE MEISTBEGUENSTIGUNG ( RATIFIZIERT ) *30 . 7 . 1955* *PERU*HANDELSABKOMMEN ( RATIFIZIERT ) *20 . 7 . 1951* *PORTUGAL*HANDELS - UND SCHIFFAHRTSABKOMMEN ( RATIFIZIERT ) *20 . 3 . 1926 UND 24 . 8 . 1950* *SAUDI-ARABIEN*FREUNDSCHAFTSVERTRAG , BESTAETIGT UND ABGEAENDERT DURCH BRIEFWECHSEL*26 . 4 . 1929 , 31 . 3 . / 10 . 7 . 1952* *THAILAND*FREUNDSCHAFTS - , HANDELS - UND SCHIFFAHRTSVERTRAG*30 . 12 . 1937* *TUERKEI*HANDELSVERTRAG*27 . 5 . 1930* *UDSSR*ABKOMMEN UEBER ALLGEMEINE FRAGEN DES HANDELS UND DER SCHIFFAHRT ( RATIFIZIERT ) *25 . 4 . 1958* *URUGUAY*ABKOMMEN UEBER DIE MEISTBEGUENSTIGUNG ( RATIFIZIERT ) *18 . 4 . 1953* *VEREINIGTE STAATEN*FREUNDSCHAFTS - , HANDELS - UND SCHIFFAHRTSVERTRAG*29 . 10 . 1954* FRANCE*ALBANIE*TRAITE DE COMMERCE ET DE NAVIGATION*14 . 12 . 1963* *CANADA*CONVENTION D'ETABLISSEMENT ET DE NAVIGATION*12 . 5 . 1933* *COLOMBIE*CONVENTION RELATIVE A L'ETABLISSEMENT DES NATIONAUX , AU COMMERCE ET A LA NAVIGATION*30 . 5 . 1892* *COSTA RICA*TRAITE DE COMMERCE*30 . 4 . 1953* *CUBA*CONVENTION COMMERCIALE ET PROTOCOLE*6 . 11 . 1929* *EQUATEUR*ACCORD COMMERCIAL*20 . 3 . 1959* *EL SALVADOR*TRAITE DE COMMERCE*23 . 3 . 1953* *ESPAGNE*CONVENTION DE COMMERCE ET DE NAVIGATION ET PROTOCOLE*21 . 12 . 1935* *ETATS-UNIS*CONVENTION DE NAVIGATION ET DE COMMERCE MODIFIEE PAR ACCORD*24 . 2 . 1822 , 17 . 7 . 1919* *FINLANDE*CONVENTION PROVISOIRE DE NAVIGATION*24 . 4 . 1931* *GRECE*CONVENTION DE COMMERCE , DE NAVIGATION ET D'ETABLISSEMENT ET ANNEXE*11 . 3 . 1929* *HONGRIE*CONVENTION COMMERCIALE*13 . 10 . 1925* *IRAN*CONVENTION D'ETABLISSEMENT ET DE NAVIGATION*24 . 6 . 1964* *ISLANDE*TRAITE DE COMMERCE*23 . 8 . 1742* **CONVENTION ADDITIONNELLE DE COMMERCE ET DE NAVIGATION*9 . 2 . 1842* **ARTICLES ADDITIONNELS A LA CONVENTION*9 . 2 . 1910* **ECHANGES DE LETTRES MODIFIANT LES TROIS ACTES PRECEDENTS*28 . 2 . 1930* *LIBERIA*TRAITE DE COMMERCE ET DE NAVIGATION*17 . 4 . 1852* *LIBYE*CONVENTION DE COOPERATION ECONOMIQUE*10 . 8 . 1955* MEDLEMSSTAT - MITGLIEDSTAAT - MEMBER STATE - ETAT MEMBRE - STATI MEMBRI - LID-STAAT*TREDJELAND - DRITTLAND - THIRD COUNTRY - PAYS TIERS - PAESI TERZI - DERDE LAND*AFTALENS ART - ART DES ABKOMMENS - TYPE OF AGREEMENT - NATURE DE L'ACCORD - NATURA DELL'ACCORDO - AARD VAN DE OVEREENKOMST*AFTALENS DATO - ZEITPUNKT DES ABKOMMENS - DATE OF THE AGREEMENT - DATE DE L'ACCORD - DATA DELL'ACCORDO - DATUM VAN DE OVEREENKOMST* FRANCE ( SUITE ) *NORVEGE*TRAITE DE COMMERCE MODIFIE PAR CONVENTION ET ECHANGE DE LETTRES*30 . 12 . 1881 , 13 . 1 . 1892 , 4 . 3 . 1933* **TRAITE DE NAVIGATION MODIFIE PAR CONVENTION*30 . 12 . 1881 , 13 . 1 . 1892* *PARAGUAY*ACCORD COMMERCIAL*11 . 9 . 1956* *POLOGNE*TRAITE DE COMMERCE ET DE NAVIGATION*22 . 5 . 1937* *PORTUGAL*ACCORD DE COMMERCE ET DE NAVIGATION*13 . 3 . 1934* *REPUBLIQUE DOMINICAINE*ACCORD COMMERCIAL ( 1)*20 . 12 . 1954* *ROUMANIE*CONVENTION DE COMMERCE ET DE NAVIGATION*27 . 8 . 1930* *TCHECOSLOVAQUIE*CONVENTION COMMERCIALE*2 . 7 . 1928* *TURQUIE*CONVENTION DE COMMERCE ET DE NAVIGATION*29 . 8 . 1929* *URUGUAY*CONVENTION DE COMMERCE ET DE NAVIGATION*4 . 6 . 1892* **PROTOCOLE ADDITIONNEL*30 . 12 . 1953* *VENEZUELA*ACCORD DE COMMERCE ET DE NAVIGATION*26 . 7 . 1950* *YOUGOSLAVIE*CONVENTION DE COMMERCE ET DE NAVIGATION*30 . 1 . 1929* IRELAND*ARAB REPUBLIC OF EGYPT*EXCHANGE OF NOTES IN REGARD TO COMMERCIAL RELATIONS*25 . / 28 . 7 . 1930* **EXCHANGE OF NOTES PROLONGING THE PROVISIONAL COMMERCIAL AGREEMENT OF 25 . / 28 . 7 . 1930*27 . 2 . 1951* *BRAZIL*EXCHANGE OF NOTES IN REGARD TO COMMERCIAL RELATIONS*16 . 10 . 1931* *COSTA RICA*EXCHANGE OF NOTES IN REGARD TO COMMERCIAL RELATIONS*2 . 8 . 1933 AND 2 . 4 . 1934* *GREECE*EXCHANGE OF NOTES IN REGARD TO COMMERCIAL RELATIONS*15 . 5 . 1930* *GUATEMALA*EXCHANGE OF NOTES IN REGARD TO COMMERCIAL RELATIONS*8 . 2 . AND 10 . 4 . 1930* *PORTUGAL*TREATY OF COMMERCE AND NAVIGATION*29 . 10 . 1929* *UNITED STATES*TREATY OF FRIENDSHIP , COMMERCE AND NAVIGATION*21 . 10 . 1950* *VIETNAM*EXCHANGE OF NOTES IN REGARD TO COMMERCIAL RELATIONS*1 . 12 . 1964* ITALIA*AFRICA DEL SUD*ESTENSIONE DEL TRATTATO CON IL REGNO UNITO ALLE PROVINCE DEL** **NATAL*10 . 3 . 1884* **TRANSVAL*28 . 5 . 1906* **ORANGE*13 . 7 . 1907* **NOTA VERBALE*1 . 5 . 1948* MEDLEMSSTAT - MITGLIEDSTAAT - MEMBER STATE - ETAT MEMBRE - STATI MEMBRI - LID-STAAT*TREDJELAND - DRITTLAND - THIRD COUNTRY - PAYS TIERS - PAESI TERZI - DERDE LAND*AFTALENS ART - ART DES ABKOMMENS - TYPE OF AGREEMENT - NATURE DE L'ACCORD - NATURA DELL'ACCORDO - AARD VAN DE OVEREENKOMST*AFTALENS DATO - ZEITPUNKT DES ABKOMMENS - DATE OF THE AGREEMENT - DATE DE L'ACCORD - DATA DELL'ACCORDO - DATUM VAN DE OVEREENKOMST* ITALIA ( SEGUITO ) *ARGENTINA*CONVENZIONE COMMERCIALE*1 . 6 . 1894* **PROTOCOLLO*31 . 1 . 1895* **PROTOCOLLO ADDIZIONALE*4 . 3 . 1937* **CONVENZIONE SUI PAGAMENTI*4 . 3 . 1937* *BULGARIA*PROTOCOLLO SOSTITUTIVO DEL TRATTATO DI COMMERCIO E DI NAVIGAZIONE ( 2)*19 . 12 . 1950* *CILE*TRATTATO DI COMMERCIO E DI NAVIGAZIONE*12 . 7 . 1898* *CUBA*TRATTATO D'AMICIZIA , DI COMMERCIO E DI NAVIGAZIONE** **PROTOCOLLO ADDIZIONALE*29 . 12 . 1903* *ECUADOR*TRATTATO D'AMICIZIA , DI COMMERCIO E DI NAVIGAZIONE*12 . 8 . 1900* **CONVENZIONE ADDIZIONALE*26 . 2 . 1911* *FINLANDIA*TRATTATO DI COMMERCIO E DI NAVIGAZIONE E PROTOCOLLO*22 . 10 . 1924* *GRECIA*TRATTATO D'AMICIZIA , DI COMMERCIO E DI NAVIGAZIONE*5 . 11 . 1948* *HAITI*CONVENZIONE DI COMMERCIO E DI NAVIGAZIONE E SCAMBI DI NOTE*14 . 6 . 1954* *IRAN*TRATTATO DI COMMERCIO , DI STABILIMENTO E DI NAVIGAZIONE*26 . 1 . 1955* **SCAMBIO DI NOTE*9 . 2 . 1955* *IUGOSLAVIA*CONVENZIONE DI COMMERCIO E DI NAVIGAZIONE*31 . 3 . 1955* *LIBANO*TRATTATO D'AMICIZIA , DI COMMERCIO E DI NAVIGAZIONE*15 . 2 . 1949* *LIBERIA*TRATTATO D'AMICIZIA , DI COMMERCIO E DI NAVIGAZIONE*23 . 10 . 1862* **DICHIARAZIONE COMUNE*24 . 11 . 1951* *NICARAGUA*TRATTATO D'AMICIZIA , DI COMMERCIO E DI NAVIGAZIONE*25 . 1 . 1906* *NORVEGIA*TRATTATO DI COMMERCIO E DI NAVIGAZIONE*14 . 6 . 1862* **SCAMBIO DI NOTE*15 . 12 . 1967* *NUOVA ZELANDA*SCAMBIO DI NOTE*24 . 11 . 1967* *PANAMA*TRATTATO D'AMICIZIA , DI COMMERCIO E DI NAVIGAZIONE , PROTOCOLLO E SCAMBIO DI NOTE*7 . 10 . 1965* *PERU*TRATTATO DI COMMERCIO E DI NAVIGAZIONE E DICHIARAZIONE*23 . 12 . 1874* *POLONIA*TRATTATO DI COMMERCIO*12 . 5 . 1922* *PORTOGALLO*TRATTATO DI COMMERCIO E DI NAVIGAZIONE E PROTOCOLLI DEFINITIVI*4 . 8 . 1934* *ROMANIA*PROTOCOLLO DOGANALE ( 2)*25 . 11 . 1950* *SPAGNA*CONVENZIONE DI COMMERCIO E DI NAVIGAZIONE , PROTOCOLLI , SCAMBIO DI LETTERE*15 . 3 . 1932* **SCAMBIO DI NOTE*7 . 10 . 1935* MEDLEMSSTAT - MITGLIEDSTAAT - MEMBER STATE - ETAT MEMBRE - STATI MEMBRI - LID-STAAT*TREDJELAND - DRITTLAND - THIRD COUNTRY - PAYS TIERS - PAESI TERZI - DERDE LAND*AFTALENS ART - ART DES ABKOMMENS - TYPE OF AGREEMENT - NATURE DE L'ACCORD - NATURA DELL'ACCORDO - AARD VAN DE OVEREENKOMST*AFTALENS DATO - ZEITPUNKT DES ABKOMMENS - DATE OF THE AGREEMENT - DATE DE L'ACCORD - DATA DELL'ACCORDO - DATUM VAN DE OVEREENKOMST* ITALIA ( SEGUITO ) *STATI UNITI*TRATTATO D'AMICIZIA , DI COMMERCIO E DI NAVIGAZIONE*2 . 2 . 1948* **ACCORDO SUPPLEMENTARE AL TRATTATO*26 . 9 . 1951* *SVEZIA*TRATTATO DI COMMERCIO E DI NAVIGAZIONE*14 . 6 . 1862* **SCAMBIO DI NOTE*15 . 12 . 1966 E 15 . 12 . 1967* *SVIZZERA*TRATTATO DI COMMERCIO*27 . 1 . 1923* **PROTOCOLLI*28 . 11 . 1925 E 30 . 12 . 1933* *TURCHIA*TRATTATO DI COMMERCIO E DI NAVIGAZIONE E SCAMBIO DI NOTE*29 . 12 . 1936* *UNGHERIA*TRATTATO DI COMMERCIO E DI NAVIGAZIONE*4 . 7 . 1928* **PROTOCOLLO DOGANALE ( 2)*28 . 3 . 1950* *URSS*TRATTATO DI COMMERCIO E DI NAVIGAZIONE*11 . 12 . 1948* *URUGUAY*TRATTATO DI COMMERCIO*26 . 2 . 1947* *VENEZUELA*TRATTATO D'AMICIZIA , DI NAVIGAZIONE E DI COMMERCIO*19 . 6 . 1861* **MODUS VIVENDI*29 . 6 . 1939* *YEMEN*TRATTATO D'AMICIZIA E DI RELAZIONI ECONOMICHE*4 . 9 . 1937* LUXEMBOURG*ETATS-UNIS*TRAITE D'AMITIE , D'ETABLISSEMENT ET DE NAVIGATION*23 . 2 . 1962* NEDERLAND*AFGHANISTAN*VRIENDSCHAPS - EN HANDELSVERDRAG*26 . 7 . 1939* *ARABISCHE REPUBLIEK EGYPTE*VOORLOPIGE HANDELSOVEREENKOMST*17 . 3 . 1930* *BOLIVIE*HANDELSVERDRAG*30 . 5 . 1929* *BRAZILIE*VOORLOPIG HANDELSAKKOORD*15 . 3 . 1937* *BULGARIJE*NOTAWISSELING*1 . / 9 . 3 . 1922* *CANADA*HANDELSOVEREENKOMST*11 . 7 . 1924* *CHINA*VRIENDSCHAPS - EN HANDELSVERDRAG*6 . 10 . 1863* *COLUMBIA*VRIENDSCHAPS - , HANDELS - EN SCHEEPVAARTVERDRAG*1 . 5 . 1829* *COSTA RICA*HANDELS - EN SCHEEPVAARTOVEREENKOMST*3 . 6 . 1957* *EL SALVADOR*HANDELSVERDRAG EN BRIEFWISSELING*13 . 3 . 1956* *ETHIOPIE*OVEREENKOMST NOPENS DE MEESTBEGUNSTIGINGSCLAUSULE*30 . 9 . 1926* *GRIEKENLAND*HANDELSVERDRAG EN PROTOCOL*12 . 5 . 1926* *GUATEMALA*HANDELSVERDRAG*12 . 5 . 1926* *HAITI*HANDELSVERDRAG EN NOTAWISSELING*7 . 9 . 1926* *HONGARIJE*HANDELSOVEREENKOMST*9 . 12 . 1924* *IRAN*VOORLOPIG HANDELSVERDRAG EN BRIEFWISSELING*20 . 6 . 1928* *JAPAN*HANDELS - EN SCHEEPVAARTVERDRAG*6 . 7 . 1912* *JEMEN*VRIENDSCHAPSVERDRAG*12 . 4 . 1939* MEDLEMSSTAT - MITGLIEDSTAAT - MEMBER STATE - ETAT MEMBRE - STATI MEMBRI - LID-STAAT*TREDJELAND - DRITTLAND - THIRD COUNTRY - PAYS TIERS - PAESI TERZI - DERDE LAND*AFTALENS ART - ART DES ABKOMMENS - TYPE OF AGREEMENT - NATURE DE L'ACCORD - NATURA DELL'ACCORDO - AARD VAN DE OVEREENKOMST*AFTALENS DATO - ZEITPUNKT DES ABKOMMENS - DATE OF THE AGREEMENT - DATE DE L'ACCORD - DATA DELL'ACCORDO - DATUM VAN DE OVEREENKOMST* NEDERLAND ( VERVOLG ) *JOEGOSLAVIE*HANDELS - EN SCHEEPVAARTVERDRAG*28 . 5 . 1930* *LIBERIA*VRIENDSCHAPS - , HANDELS - EN SCHEEPVAARTVERDRAG*20 . 12 . 1862* *MAROKKO*HANDELS - EN SCHEEPVAARTVERDRAG*18 . 5 . 1858* *MASKATE*HANDELSVERDRAG*27 . 8 . 1877* *MEXICO*HANDELSVERDRAG*27 . 1 . 1950* *NOORWEGEN*HANDELS - EN SCHEEPVAARTVERDRAG*20 . 5 . 1912* *OOSTENRIJK*HANDELS - EN SCHEEPVAARTVERDRAG*28 . 3 . 1929* *POLEN*HANDELS - EN SCHEEPVAARTVERDRAG*30 . 5 . 1924* *PORTUGAL*HANDELS - EN SCHEEPVAARTVERDRAG , AANVULLEND EN ONDERTEKENINGSPROTOCOL*28 . 6 . 1934* *ROEMENIE*HANDELSSCHIKKING*29 . 8 . 1930* *SPANJE*HANDELS - EN SCHEEPVAARTVERDRAG*16 . 6 . 1934* *THAILAND*VRIENDSCHAPS - , HANDELS - EN SCHEEPVAARTVERDRAG*1 . 2 . 1938* *TSJECHOSLOWAKIJE*OVEREENKOMST*20 . 1 . 1923* *TURKIJE*NOTAWISSELING*21 . 11 . 1929* *URUGUAY*HANDELS - EN SCHEEPVAARTVERDRAG*29 . 1 . 1934* **PROTOCOL*12 . 6 . 1953* *VENEZUELA*VERDRAG BETREFFENDE DE DIPLOMATIEKE BETREKKINGEN*11 . 5 . 1920* *VERENIGDE STATEN*VRIENDSCHAPS - , HANDELS - EN SCHEEPVAARTVERDRAG*27 . 3 . 1956* *ZAIRE*OVEREENKOMST MET DE INTERNATIONALE VERENIGING VAN DE KONGO*27 . 12 . 1884* *ZUID-AFRIKA*VOORLOPIG AKKOORD NOPENS DE HANDELSBETREKKINGEN EN DE SCHEEPVAART*20 . 2 . 1935* *ZWEDEN*HANDELS - EN SCHEEPVAARTVERDRAG*25 . 9 . 1847* *ZWITSERLAND*VRIENDSCHAPS - EN HANDELSVERDRAG*19 . 8 . 1875* **AANVULLEND PROTOCOL*24 . 4 . 1877UEBL*AFRIQUE DU SUD*ACCORD COMMERCIAL PROVISOIRE*13 . 7 . 1937* *ALBANIE*ECHANGE DE LETTRES*19 . 2 . 1929* *ARGENTINE*ACCORD PROVISOIRE*16 . 1 . 1934* *BOLIVIE*TRAITE D'AMITIE ET DE COMMERCE*18 . 4 . 1912* **AVENANT AU TRAITE*10 . 12 . 1963* *BRESIL*ACCORD COMMERCIAL PROVISOIRE*14 . 1 . 1932* *BULGARIE*ECHANGE DE LETTRES*8 . 2 . 1926* *CANADA*CONVENTION DE COMMERCE*3 . 7 . 1924* *CHILI*ACCORD COMMERCIAL PROVISOIRE*27 . 8 . 1936* *CHINE*TRAITE PRELIMINAIRE D'AMITIE ET DE COMMERCE*22 . 11 . 1928* *COLOMBIE*ECHANGE DE LETTRES PORTANT APPLICATION A L'UEBL DU TRAITE CONCLU ENTRE LES PAYS-BAS ET LA COLOMBIE LE 1ER MAI 1829*19 . ET 22 . 8 . 1936* MEDLEMSSTAT - MITGLIEDSTAAT - MEMBER STATE - ETAT MEMBRE - STATI MEMBRI - LID-STAAT*TREDJELAND - DRITTLAND - THIRD COUNTRY - PAYS TIERS - PAESI TERZI - DERDE LAND*AFTALENS ART - ART DES ABKOMMENS - TYPE OF AGREEMENT - NATURE DE L'ACCORD - NATURA DELL'ACCORDO - AARD VAN DE OVEREENKOMST*AFTALENS DATO - ZEITPUNKT DES ABKOMMENS - DATE OF THE AGREEMENT - DATE DE L'ACCORD - DATA DELL'ACCORDO - DATUM VAN DE OVEREENKOMST* UEBL ( SUITE ) *EQUATEUR*TRAITE D'AMITIE , DE COMMERCE ET DE NAVIGATION*5 . 3 . 1887* **AVENANT AU TRAITE*19 . 10 . 1937* *ESPAGNE*MODUS VIVENDI*26 . 10 . 1925* **ARRANGEMENT COMMERCIAL MODIFIANT LE MODUS VIVENDI*15 . 12 . 1928* *GUATEMALA*TRAITE DE COMMERCE ET DE NAVIGATION*7 . 11 . 1924* *HAITI*ACCORD COMMERCIAL PROVISOIRE*9 . 7 . 1936* *HONGRIE*ECHANGE DE LETTRES*30 . 9 . 1924* *IRAN*CONVENTION DE COMMERCE ET DE NAVIGATION*9 . 5 . 1929* *NOUVELLE-ZELANDE*ACCORD COMMERCIAL PROVISOIRE PAR ECHANGE DE LETTRES*5 . 12 . 1933* *POLOGNE*TRAITE DE COMMERCE*30 . 12 . 1922* *ROUMANIE*ACCORD COMMERCIAL PROVISOIRE*28 . 8 . 1930* *SUISSE*TRAITE DE COMMERCE*26 . 8 . 1929* *TCHECOSLOVAQUIE*TRAITE DE COMMERCE*28 . 12 . 1925* *URSS*CONVENTION COMMERCIALE PROVISOIRE*5 . 9 . 1935* *URUGUAY*ACCORD COMMERCIAL PROVISOIRE*22 . 2 . 1937* *VIET-NAM DU SUD*ECHANGE DE LETTRES PORTANT SUR LE TRAITEMENT DE LA NATION LA PLUS FAVORISEE DANS LE DOMAINE TARIFAIRE*16 . ET 20 . 1 . 1956* *YEMEN*CONVENTION COMMERCIALE*7 . 12 . 1936* *YOUGOSLAVIE*TRAITE DE COMMERCE ET DE NAVIGATION*16 . 12 . 1926* UNITED KINGDOM*AFGHANISTAN*TREATY OF FRIENDSHIP AND COMMERCE*22 . 11 . 1921* **TRADE CONVENTION*5 . 6 . 1923* **EXCHANGE OF NOTES*6 . 5 . 1930* *ARGENTINE*TREATY OF AMITY , COMMERCE AND NAVIGATION*2 . 2 . 1825* *BOLIVIA*TREATY OF COMMERCE*1 . 8 . 1911* *BURMA*TREATY REGARDING THE RECOGNITION OF BURMESE INDEPENDENCE , AND RELATED MATTERS , WITH EXCHANGE OF NOTES*17 . 10 . 1947* **EXCHANGE OF NOTES REGULATING COMMERCIAL RELATIONS PENDING THE CONCLUSION OF A NEW TREATY OF COMMERCE AND NAVIGATION*24 . 12 . 1949* *COLOMBIA*TREATY OF FRIENDSHIP , COMMERCE AND NAVIGATION*16 . 2 . 1866* **PROTOCOL APPLYING THE TREATY TO CERTAIN PARTS OF THE DOMINIONS*20 . 8 . 1912* **EXCHANGE OF NOTES*30 . 12 . 1938* *COSTA RICA*TREATY OF FRIENDSHIP , COMMERCE AND NAVIGATION*27 . 11 . 1849* **PROTOCOL RESPECTING THE APPLICATION OF THE TREATY TO CERTAIN PARTS OF THE DOMINIONS*18 . 8 . 1913* MEDLEMSSTAT - MITGLIEDSTAAT - MEMBER STATE - ETAT MEMBRE - STATI MEMBRI - LID-STAAT*TREDJELAND - DRITTLAND - THIRD COUNTRY - PAYS TIERS - PAESI TERZI - DERDE LAND*AFTALENS ART - ART DES ABKOMMENS - TYPE OF AGREEMENT - NATURE DE L'ACCORD - NATURA DELL'ACCORDO - AARD VAN DE OVEREENKOMST*AFTALENS DATO - ZEITPUNKT DES ABKOMMENS - DATE OF THE AGREEMENT - DATE DE L'ACCORD - DATA DELL'ACCORDO - DATUM VAN DE OVEREENKOMST* UNITED KINGDOM ( CONT'D ) *CZECHOSLOVAKIA*TREATY OF COMMERCE WITH DECLARATION*14 . 7 . 1923* *FINLAND*TREATY OF COMMERCE AND NAVIGATION*14 . 12 . 1923* *GREECE*TREATY OF COMMERCE AND NAVIGATION AND DECLARATION*16 . 7 . 1926* **EXCHANGE OF NOTES AMENDING THE TREATY OF 16 . 7 . 1926*21 . 2 . 1951* *HUNGARY*TREATY OF COMMERCE AND NAVIGATION*23 . 7 . 1926* *IRAN*TREATY OF PEACE AND COMMERCE*4 . 3 . 1857* **COMMERCIAL CONVENTION*9 . 2 . 1903* **AGREEMENT MODIFYING THE COMMERCIAL CONVENTION*21 . 3 . 1920* *JAPAN*TREATY OF COMMERCE , ESTABLISHMENT AND NAVIGATION , WITH PROTOCOLS AND EXCHANGES OF NOTES*14 . 11 . 1962* **EXCHANGE OF NOTES ON VOLUNTARY EXPORT CONTROL*14 . 11 . 1962* *LIBERIA*TREATY OF FRIENDSHIP AND COMMERCE*21 . 11 . 1848* **AGREEMENT MODIFYING THE TREATY OF 21 . 11 . 1848*23 . 7 . 1908* *MOROCCO*GENERAL TREATY*9 . 12 . 1856* **CONVENTION OF COMMERCE AND NAVIGATION*9 . 12 . 1856* **EXCHANGE OF NOTES CONCERNING THE CONVENTION OF 9 . 12 . 1856*1 . 3 . 1957* *MUSCAT AND OMAN*TREATY OF FRIENDSHIP , COMMERCE AND NAVIGATION WITH EXCHANGE OF NOTES*20 . 12 . 1951* *NEPAL*TREATY OF PEACE AND FRIENDSHIP*30 . 10 . 1950* *NICARAGUA*TREATY OF FRIENDSHIP , COMMERCE AND NAVIGATION*28 . 7 . 1905* *NORWAY*CONVENTION OF COMMERCE AND NAVIGATION*18 . 3 . 1826* **CONVENTION REGARDING THE APPLICATION OF THE CONVENTION OF COMMERCE OF 1826 TO THE DOMINIONS*16 . 5 . 1913* *PERU*TREATY OF FRIENDSHIP , COMMERCE AND NAVIGATION*10 . 4 . 1850* **AGREEMENT RELATING TO COMMERCE AND NAVIGATION ( WITH PROTOCOLS AND EXCHANGES OF NOTES ) *6 . 10 . 1936* **EXCHANGE OF NOTES REGARDING THE CONTINUANCE IN FORCE OF ARTICLES 4 AND 5 OF THE COMMERCIAL AGREEMENT OF 6 . 10 . 1936*28 . 1 . 1950* *POLAND*TREATY OF COMMERCE AND NAVIGATION*26 . 11 . 1923* *PORTUGAL*TREATY OF COMMERCE AND NAVIGATION*12 . 8 . 1914* *ROMANIA*TREATY OF COMMERCE AND NAVIGATION WITH PROTOCOLS AND EXCHANGE OF NOTES*6 . 8 . 1930* *SOVIET UNION*TEMPORARY COMMERCIAL AGREEMENT*16 . 2 . 1934* MEDLEMSSTAT - MITGLIEDSTAAT - MEMBER STATE - ETAT MEMBRE - STATI MEMBRI - LID-STAAT*TREDJELAND - DRITTLAND - THIRD COUNTRY - PAYS TIERS - PAESI TERZI - DERDE LAND*AFTALENS ART - ART DES ABKOMMENS - TYPE OF AGREEMENT - NATURE DE L'ACCORD - NATURA DELL'ACCORDO - AARD VAN DE OVEREENKOMST*AFTALENS DATO - ZEITPUNKT DES ABKOMMENS - DATE OF THE AGREEMENT - DATE DE L'ACCORD - DATA DELL'ACCORDO - DATUM VAN DE OVEREENKOMST* UNITED KINGDOM ( CONT'D ) *SPAIN*TREATY OF NAVIGATION AND COMMERCE*9 . 12 . 1713* **TREATY OF COMMERCE*14 . 12 . 1715* **TREATY OF COMMERCE*5 . 10 . 1750* **TREATY OF COMMERCE AND NAVIGATION*31 . 10 . 1922* **CONVENTION REVISING CERTAIN PROVISIONS OF THE 1922 TREATY AND EXCHANGE OF NOTES*5 . 4 . 1927* **EXCHANGE OF NOTES REGARDING INTERPRETATION OF TREATY OF 1922*6 . 2 . 1928* **EXCHANGE OF NOTES MODIFYING THE CONVENTION OF 5 . 4 . 1927*31 . 5 . 1928* *SWEDEN*TREATY OF PEACE AND COMMERCE*11 . 4 . 1654* **TREATY OF COMMERCE*17 . 7 . 1656* **TREATY OF PEACE AND COMMERCE*21 . 10 . 1661* **TREATY OF COMMERCE AND ALLIANCE*5 . 2 . 1766* **TREATY OF PEACE , UNION AND FRIENDSHIP*18 . 7 . 1812* **CONVENTION OF COMMERCE AND NAVIGATION*18 . 3 . 1826* *SWITZERLAND*TREATY OF FRIENDSHIP , COMMERCE AND RECIPROCAL ESTABLISHMENT*6 . 9 . 1855* **CONVENTION APPLYING THE TREATY OF 1855 TO THE DOMINIONS*30 . 3 . 1914* **EXCHANGE OF NOTES APPLYING TO LIECHTENSTEIN COMMERCIAL AGREEMENTS IN FORCE*26 . 4 . 1924* *THAILAND*TREATY OF COMMERCE AND NAVIGATION*23 . 11 . 1937* *TURKEY*TREATY OF COMMERCE AND NAVIGATION*1 . 3 . 1930* **EXCHANGE OF NOTES RELATING TO CERTAIN COMMERCIAL MATTERS*28 . 2 . 1957* *UNITED STATES*CONVENTION OF COMMERCE*3 . 7 . 1815* **CONVENTION*20 . 10 . 1818* **CONVENTION OF COMMERCE*6 . 8 . 1827* *VENEZUELA*TREATY OF AMITY , COMMERCE AND NAVIGATION*18 . 4 . 1825* **CONVENTION*29 . 10 . 1834* **EXCHANGE OF NOTES*3 . 2 . 1903* *YEMEN*TREATY OF FRIENDSHIP AND MUTUAL COOPERATION WITH EXCHANGES OF NOTES*11 . 2 . 1934* *YUGOSLAVIA*TREATY OF COMMERCE AND NAVIGATION WITH EXCHANGES OF NOTES*12 . 5 . 1927* **AGREEMENT ON TRADE AND PAYMENTS*27 . 11 . 1936* ( 1 ) RECONDUCTION AUTORITE SOUS RESERVE D'UNE DECLARATION DU GOUVERNEMENT FRANCAIS CONCERNANT LES ARTICLES 11 ET 12 RELATIFS A L'OBLIGATION D'ACHAT DE TABAC . ( 2 ) PROTOCOLLO RICHIAMATO E RIESAMINATO IN OCCASIONE DELLA CONCLUSIONE DELL'ACCORDO COMMERCIALE QUADRO FRA I DUE PAESI .